Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-12 are currently pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) to Italian Patent Application 102020000003034, filed February 14, 2020.

Information Disclosure Statement
The information disclosure statements (IDS) is submitted on 2/3/2021 was filed in compliance with the provisions of 37 CFR 1.97.  According, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 7, 21 and 25 are objected to because of the following informalities:  
Claim 1 recites “it being possible to detect” on line 4; "the association of it of said URL" on line 8; "receive the call" on line 11; "a list of said one or more addresses" on line 15.  Examiner will interpret these limitations as “wherein the support bearing the URL address can detect”; "an association of the zone and said URL"; "receive a call", and "a list of one or more addresses".  
.
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Troesch et al. (US 2017/0270732 A1), hereinafter Troesch, in view of Erickson et al. (US 2019/0149954 A1), hereinafter Erickson. 

Regarding claim 1, Troesch teaches an intercommunication system for a building or a delimited area with controlled access (Figure 1), comprising: 
a support bearing a URL address (Paragraphs 0024 and 0037; providing a web link or web address such as a uniform resource locator (URL) to the mobile device) made accessible from the outside close to an entrance to said building or delimited area (Paragraphs 0008 and 0036; the entrance identification information being provided by a visual code, such as an alphanumeric string, a barcode, a matrix barcode (e.g. a QR code) or a colour code, arranged/presented/displayed at or in close proximity of the entrance), it being possible to detect the URL address by means of a first multimedia electronic device (Paragraph 0009; providing the entrance identification information further comprises at least one of the following: taking a picture with a camera of the mobile device); 
a remote server (Figure 1, item 5, server), connected to the Internet or to another geographical network and designed to receive the call with said URL address from the multimedia electronic device (Paragraph 0039; information regarding the selected  and to provide at least one web page corresponding to said URL address (Paragraph 0037; a web link, e.g. a URL, may be provided along with the entrance ID. The visitor 2 must then manually enter the web link into a browser of his smartphone 3 and subsequently enter the entrance ID on a web page, e.g. hosted by the server 5. Based on the entrance ID the server 5 can then determine exactly at which entrance 4 the visitor 2 is waiting); 
a database resident on said server and containing a series of telephone numbers for displaying on said multimedia electronic device a list of said one or more addressees to which said building or delimited area in such a way as to allow one or more addressees to which said building or delimited area refer and set up a telephone call (Paragraph 0038; server 5 comprises a database with information regarding which residents live or work in the building I where the entrance 4 is located and sends a list of these residents to the visitor 2 (step [3]). This list is then displayed on the smartphone 3, e.g. via the browser or by the app. The visitor can then select which resident he would like to visit.  Paragraph 0039; the selected resident 6 can for instance receive the visitor's call using his smartphone 7).
Troesch may not specifically teach a series of operating instructions for displaying on said first multimedia electronic device a virtual map wherein a graphical element identifies, in said virtual map, a zone corresponding to said entrance and the association to it of said URL address.  In an analogous art, Erickson teaches a series of operating instructions for displaying on said first multimedia electronic device a virtual map wherein a graphical element identifies, in said virtual map, a zone corresponding to said entrance and the association to it of said URL address (Paragraph 0045; a virtual map 114 may be displayed on the webpage 112.  The virtual map 112 may have a plurality of geotags 116 associated with the digital content 104 uploaded by the user 102.  Hence, since a smartphone has means for determining the location using GPS a geotag at the same location could deliver the same information as the QR code).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Troesch and Erickson because it would eliminate the need for the community member to scan a QR code of a physical geotag (Erickson, Paragraph 0036).

Regarding claim 2, the combination of Troesch and Erickson teaches all of the limitations of claim 1, as described above.  Further, Troesch teaches wherein the URL address (Paragraphs 0024 and 0037; providing a web link or web address such as a uniform resource locator (URL) to the mobile device) is displayed on a label in a coded graphical form, such as QR-codes, or in plain text in alphanumeric form, and can be detected by optical acquisition devices associated with said first multimedia electronic device (Paragraphs 0008 and 0036; the entrance identification information being provided by a visual code, such as an alphanumeric string, a barcode, a matrix barcode (e.g. a QR code) or a colour code, arranged/presented/displayed at or in close proximity of the entrance).

Regarding claim 3, the combination of Troesch and Erickson teaches all of the limitations of claim 1, as described above.  Further, Troesch teaches wherein said URL address can be detected remotely by means of said multimedia electronic device by telematic means (Paragraph 0008; the entrance identification information being transmitted by a wireless short range communication device located at or in close proximity of the entrance, in particular a beacon, such as a Bluetooth low energy (BLE) beacon, an infrared beacon or a radio frequency identifier (MD) tag, or being transmitted by a near-field communication (NFC) device located at or in close proximity of the entrance.  Paragraph 0014; providing the access grant information to the access control means either by the visitor, for instance manually or orally, or by means of the Mobile device, for instance wirelessly via NFC, Bluetooth (BLE) or WiFi, or acoustically via a loudspeaker of the mobile device, or optically via a screen/display of the mobile device).
In addition, Erickson teaches selecting a graphical element identified on the virtual map and corresponding to said desired entrance and recovering it from a corresponding list prepared on said server (Paragraph 0045; a virtual map 114 may be displayed on the webpage 112.  The virtual map 112 may have a plurality of geotags 116 associated with the digital content 104 uploaded by the user 102.  Hence, since a smartphone has means for determining the location using GPS a geotag at the same location could deliver the same information as the QR code).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Troesch and Erickson because it would 

Regarding claim 4, the combination of Troesch and Erickson teaches all of the limitations of claim 1, as described above.  Further, Troesch teaches wherein the telephone call between the telephone number of the first multimedia electronic device connected to said server and the telephone number recovered in said database and corresponding to one of the addressees to which the building or delimited area refer (Paragraphs 0022; establishing the link between the mobile device and the remote device is controlled by the server, and in particular excludes providing contact information of the visitor and/or of the selected resident, such as a telephone number or a user name, explicitly to the visitor and/or the selected resident. In this way the exchange of personal information can be prevented, which for instance would not be the case if a standard voice call were used, where the call originator would for example require the cell phone number of the recipient) is performed by means of the Internet, by means of a VolP protocol, or by means of a GSM/GPRS telecommunication network (Paragraph 0039; information regarding the selected resident 6 is then used to establish a communication link between the visitor 2 and the selected resident 6 (step [4]-[4′]). This may be achieved by sending the information regarding the selected resident 6 to the server 5, which then sets up the communication link between the visitor 2 and the selected resident 6, e.g. a voice over IP (VOIP) link providing both audio and video transmission).

 wherein said series of instructions is in the form of an app which is able to display a list of names and is configured for selecting the telephone number to which said server sends the call (Paragraph 0029; a mobile device application (dedicated “device app”) is proposed by seamlessly integrating a plurality of services provided by the mobile device, e.g. audio/video calls, positioning, 3G/4G cellular, WLAN, Bluetooth, NFC, user identification, camera, microphone, code scanning, etc.  Paragraph 0022; establishing the link between the mobile device and the remote device is controlled by the server, and in particular excludes providing contact information of the visitor and/or of the selected resident via voice call).

Regarding claim 6, the combination of Troesch and Erickson teaches all of the limitations of claim 1, as described above.  Further, Troesch teaches wherein said series of instructions is also configured to allow a release code to be sent which allows the opening of means for locking access to the building or delimited area (Paragraph 0043; either the selected resident's mobile device 7 or the representative's device 7′ or even the server 5 (step [5.sup.2]) automatically provides the access grant information to the access control means 8 dependent on information provided by the visitor 2).

Regarding claim 7, the combination of Troesch and Erickson teaches all of the limitations of claim 1, as described above.  Further, Troesch teaches wherein the acquisition of said URL comprises the use of said first multimedia electronic device consisting of a smartphone, a tablet or other similar multimedia device, equipped with a camera for acquiring said URL address (Paragraph 0009; providing the entrance identification information further comprises at least one of the following: taking a picture with a camera of the mobile device) reproduced in a coded or alphanumeric graphical form (Paragraphs 0008 and 0036; the entrance identification information being provided by a visual code, such as an alphanumeric string, a barcode, a matrix barcode (e.g. a QR code) or a colour code, arranged/presented/displayed at or in close proximity of the entrance), and the telephone call is sent to a second multimedia electronic device, also consisting of a smartphone, a tablet or other similar multimedia device, to which the telephone number recovered on the database corresponds (Paragraph 0038; server 5 comprises a database with information regarding which residents live or work in the building I where the entrance 4 is located and sends a list of these residents to the visitor 2 (step [3]). This list is then displayed on the smartphone 3, e.g. via the browser or by the app. The visitor can then select which resident he would like to visit.  Paragraph 0039; the selected resident 6 can for instance receive the visitor's call using his smartphone 7).

Regarding claim 8, the combination of Troesch and Erickson teaches all of the limitations of claim 7, as described above.  Further, Troesch teaches wherein said URL address is coded in the form of a QR-code on a label made accessible outside said entrance (Paragraphs 0008 and 0036; the entrance identification information being 

Regarding claim 9, claim 9 recites similar features as claim 1, therefore is rejected for at least the same reason as discussed above regarding claim 1.  Further,  Troesch teaches preparing at least one URL address (Paragraphs 0024 and 0037; providing a web link or web address such as a uniform resource locator (URL) to the mobile device) in a coded graphical or alphanumeric form (Paragraphs 0008 and 0036; the entrance identification information being provided by a visual code, such as an alphanumeric string, a barcode, a matrix barcode (e.g. a QR code) or a colour code, arranged/presented/displayed at or in close proximity of the entrance).

Regarding claim 10, the combination of Troesch and Erickson teaches all of the limitations of claim 9, as described above.  Further, Troesch teaches wherein said URL (Paragraphs 0024 and 0037; providing a web link or web address such as a uniform resource locator (URL) to the mobile device) is detected by means of said first multimedia electronic device with an image acquisition capacity (Paragraph 0009; providing the entrance identification information further comprises at least one of the following: taking a picture with a camera of the mobile device) and said telephone call is established with a second multimedia electronic device (Paragraph 0038; server 5 comprises a database with information regarding which residents live or work in the building I where the entrance 4 is located and sends a list of these residents to .

Regarding claim 11, the combination of Troesch and Erickson teaches all of the limitations of claim 9, as described above.  Further, Troesch teaches wherein the intercommunication between said first multimedia electronic device and the telephone number recovered in said database (Paragraphs 0022; establishing the link between the mobile device and the remote device is controlled by the server, and in particular excludes providing contact information of the visitor and/or of the selected resident, such as a telephone number or a user name, explicitly to the visitor and/or the selected resident. In this way the exchange of personal information can be prevented, which for instance would not be the case if a standard voice call were used, where the call originator would for example require the cell phone number of the recipient) is established on the Internet, by means of a VoIP protocol, or by means of a GSM/GPRS telecommunication network, in both cases with elimination of internal and external intercom stations (Paragraph 0039; information regarding the selected resident 6 is then used to establish a communication link between the visitor 2 and the selected resident 6 (step [4]-[4′]). This may be achieved by sending the information regarding the selected resident 6 to the server 5, which then sets up the communication link between the visitor 2 and the selected resident 6, e.g. a voice over IP (VOIP) link providing both audio and video transmission).

Regarding claim 12, the combination of Troesch and Erickson teaches all of the limitations of claim 9, as described above.  Further, Troesch teaches a step of acquiring said URL address by means of a device for acquiring said first multimedia electronic device (Paragraphs 0008 and 0036; the entrance identification information being provided by a visual code, such as an alphanumeric string, a barcode, a matrix barcode (e.g. a QR code).  Paragraph 0009; providing the entrance identification information further comprises at least one of the following: taking a picture with a camera of the mobile device) and a subsequent step of displaying the contents present to said URL address (Paragraphs 0024 and 0037; a web link, e.g. a URL, may be provided along with the entrance ID. The visitor 2 must then manually enter the web link into a browser of his smartphone 3 and subsequently enter the entrance ID on a web page, e.g. hosted by the server 5).
In addition, Erickson teaches actuated by said first multimedia electronic device (Paragraphs 0039 and 0051; the user may click on the geotagged location, picture on the mobile phone).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Troesch and Erickson because it would eliminate the need for the community member to scan a QR code of a physical geotag (Erickson, Paragraph 0036).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jing Gao whose telephone number is (571)270-7226.  The examiner can normally be reached on 9am - 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Srilakshmi Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NIZAR N SIVJI/Primary Examiner, Art Unit 2647